Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 1 of 44 PageID: 440




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


FERNANDO SAINT-JEAN,

                     Plaintiff,
                                              Civ. No. 19 -10680 (ES) (MAH)
                     v.
                                                          OPINION
COUNTY OF BERGEN, et al.,

                    Defendants.


MCNULTY, DISTRICT JUDGE

      Before the Court is a motion (DE 29) to dismiss the complaint filed by

defendants Palisades Interstate Park Commission (“PIPC”), Palisades Interstate

Parkway Police Department (“PIPPD”); Andrew Samson (“Prosecutor Samson”);

and four police officers, Michael Holland, Fabricio M. Salazar, Peter Wojckik,

and Richard Dey (the “Officer Defendants”). The matter has been reassigned

from Judge Salas to me for purposes of deciding this motion. Having

considered the relevant submissions, I decide the motion without oral

argument. See Fed. R. Civ. P. 78(b); L. Civ. R. 78.1(b). For the reasons stated

below, Defendants’ motion is GRANTED as to defendants PIPC, PIPPD, and

Prosecutor Samson. As to the Officer Defendants, the motion is GRANTED IN

PART and DENIED IN PART. 1




1     The County of Bergen, also named as a defendant, has been voluntarily
dismissed from this action (DE 5).
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 2 of 44 PageID: 441




        The plaintiff, who was arrested, handcuffed, and detained for a period of

hours, does not seem to have been guilty of anything at all. The police made a

mistake here, as officers going about the difficult business of law enforcement

inevitably will. On the facts as alleged in the complaint, they erred inexcusably;

on the facts that the police seemingly plan to adduce at the proper time, they

did so excusably. Accepting, as I must, the truth of the facts as alleged in the

complaint, I must withhold a finding of qualified immunity and deny in part the

motion to dismiss as to the Officer Defendants.

        I.     BACKGROUND 2

        The plaintiff, Fernando Saint-Jean, identifies himself as a black male of

Haitian descent, a U.S. citizen, and a resident of Massachusetts, facts relevant

to certain of his claims. (Complaint ¶ 17).

        On May 6, 2018, defendant Officer Holland pulled Mr. Saint-Jean over

while he was driving back to Massachusetts after visiting relatives in New

Jersey. (Id. ¶¶ 19–24). Officer Holland allegedly requested identification from

both Mr. Saint-Jean and his passenger, his uncle. (Id. ¶¶ 20 & 24). Officer

Holland asked the men what country they were from; they responded that they

were from Haiti but were United States citizens and residents of

Massachusetts. (Id. ¶ 25). Officer Holland informed Mr. Saint-Jean that he was


2   Citations to documents in the record will be abbreviated as follows:
        Complaint = Plaintiff’s complaint, DE 1
        Mov. Br. = Defendants’ brief in support of their motion to dismiss, DE 29-3
        Opp. Br. = Plaintiff’s brief in opposition to the motion to dismiss, DE 32
        Reply Br. = Defendants’ reply in support of their motion to dismiss, DE 35

                                             2
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 3 of 44 PageID: 442




pulled over for driving too slowly and for having tinted windows, allegedly in

violation of N.J. Stat. Ann. § 39:3-75.1. (Id. ¶ 26).

       During this exchange, defendant Officer Salazar pulled up alongside

Officer Holland. (Id. 28). Officers Holland and Salazar then instructed Mr.

Saint-Jean and his uncle to step out of the vehicle. (Id. ¶ 29). Holland brought

Saint-Jean behind his police vehicle and conducted a pat-down search. (Id.

¶ 30). During the pat-down of Saint-Jean, a third officer, defendant Officer

Wojckik, arrived on the scene to aid in the investigation of Saint-Jean and his

uncle. (Id. ¶ 31).

       Mr. Saint-Jean alleges that he inquired as to why an investigation of

tinted windows required three police vehicles, but he received no answer. (Id.

¶¶ 32 & 33). By this point, Saint-Jean says, he “was mentally distressed and

visibly shaking because he was nervous and stressed about being pulled over,

being asked to get out of the vehicle, and being patted down . . . .” (Id. ¶ 32).

       Officers Holland, Salazar, and Wojckik then requested consent to search

Mr. Saint-Jean’s car, and Saint-Jean signed a consent-to-search form. 3 (Id. ¶¶

33–34). During a search of the console storage compartment between the

driver’s and passenger’s seats, the officers discovered “zip lock bags containing

Valentine’s Day sugar candies that Saint-Jean had received from his co-

worker.” (Id. ¶ 36). The officers then questioned Saint-Jean as to the contents

of the bags. (Id. ¶¶ 37–38). Saint-Jean responded that they were Valentine’s



3     The basis, if any, for the officers’ request to search the car is not revealed by the
complaint.

                                            3
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 4 of 44 PageID: 443




Day candies and offered to provide the officers with the telephone number of

the co-worker so that she could confirm the contents. (Id. ¶ 38). The officers

declined Saint-Jean’s offer, and instead arrested Saint-Jean for possession of a

controlled substance in the third degree, in violation of N.J. Stat. Ann. § 2C:35-

10a(1), and for the motor vehicle violation of having tinted windows,

supposedly in violation of N.J. Stat. Ann. § 39:3-75.1. (Id.).

      Mr. Saint-Jean was taken to the police station, where he was handcuffed

to a bench and interviewed by Officer Salazar. (Id. ¶ 44). He was fingerprinted,

photographed, and charged with possession of MDMA/Ecstasy 4 and issued a

traffic summons for improperly tinted windows. (Id. ¶ 45). The officers allegedly

reassured Saint-Jean that the charge would be dismissed if he stayed out of

trouble for six months. (Id. ¶ 46). Saint-Jean was released at approximately

3:50 p.m., without being required to post bail. He was given a criminal

complaint summons to appear at the Bergen County Superior Court on May

22, 2018. (Id. ¶ 47).

      On May 16, 2018, Mr. Saint-Jean’s charge was downgraded to use or

possession with intent to use drug paraphernalia, in violation of N.J. Stat. Ann.

§ 2C:36-2. (Id. ¶ 58). Then, on July 27, 2018, the New Jersey State Police Office

of Forensic Sciences completed a chemical analysis of the candies that were

found in Saint-Jean’s vehicle. The result was that there was “no controlled

dangerous substance detected.” (Id. ¶ 59). Saint-Jean received that lab report




4     Formally, 3,4-methylenedioxymethamphetamine.

                                         4
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 5 of 44 PageID: 444




on August 17, 2018, and immediately requested that Municipal Prosecutor

Samson, defendant here, dismiss the charge. (Id. ¶ 60).

      The prosecution of Mr. Saint-Jean nevertheless continued for several

months after the drug analysis report confirmed that the candies were not

drugs. (Id. ¶¶ 61 & 63). Saint-Jean was required to appear in court

approximately two or three more times thereafter. (Id. ¶ 65). On or about

November 14, 2018, all charges were dismissed. (Id. ¶ 66–67). 5

      Based on this set of facts, Mr. Saint-Jean brings federal claims against

all Defendants under 42 U.S.C. § 1983 for false arrest (Count I); malicious

prosecution (Count II); failure to supervise (Count III); violation of substantive

due process (Count V); and violation of procedural due process (Count VI).

Against PIPC only, Saint-Jean asserts a § 1983 Monell municipal-liability claim.

(Count IV). Saint-Jean also brings pendent state law claims against all

Defendants for false imprisonment (Count VII) and malicious abuse of

process/malicious prosecution (Count VIII). 6




5       Saint-Jean alleges that on or about November 14, 2018, his case proceeded to
trial and that he was not guilty. The wording of the Complaint, however, is somewhat
inconsistent, and seems to admit the possibility that the charges were dismissed at
some point before trial. (Mov. Br. at 6 & n.3). This fact, which does not affect the
substance of this motion, should be ascertainable via discovery or public records.
6     The individual defendants are being sued in their individual capacities only.
(See Complaint ¶¶ 8–11 & 13).

                                           5
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 6 of 44 PageID: 445




      II.   LEGAL STANDARDS

      Defendants move to dismiss all claims against them pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). They assert, inter alia, sovereign

immunity as to PIPC and PIPPD, prosecutorial immunity as to Prosecutor

Samson, and qualified immunity as to the Officer Defendants.

      A.    Rule 12(b)(1) Standard

      Because “[t]he Eleventh Amendment is a jurisdictional bar which

deprives federal courts of subject matter jurisdiction,” Defendants’ motion is, in

part, a motion to dismiss for lack of jurisdiction under Federal Rule of Civil

Procedure 12(b)(1). See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 693

n.2 (3d Cir. 1996).

      Typically, once a Rule 12(b)(1) challenge is raised, the burden shifts to

the plaintiff to demonstrate the existence of subject matter jurisdiction. See

McCann v. Newman Irrevocable Trust, 458 F.3d 281, 286 (3d Cir. 2006).

“However, because ‘Eleventh Amendment immunity can be expressly waived by

a party, or forfeited through non-assertion, it does not implicate federal subject

matter jurisdiction in the ordinary sense,’ and therefore, a party asserting

Eleventh Amendment immunity bears the burden of proving its applicability.”

Garcia v. Knapp, No. 19-17946, 2020 WL 2786930, at *3 (D.N.J. May 29, 2020)

(quoting Christy v. PA Tpk. Comm., 54 F.3d 1140, 1144 (3d Cir. 1994)).

      In deciding a Rule 12(b)(1) motion, “a court must first determine whether

the party presents a facial or factual attack because the distinction determines

how the pleading is reviewed.” Leadbeater v. JPMorgan Chase, N.A., No. 16-


                                         6
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 7 of 44 PageID: 446




7655, 2017 WL 4790384, at *3 (D.N.J. Oct. 24, 2017). “When a party moves to

dismiss prior to answering the complaint . . . the motion is generally

considered a facial attack.” Id.; see also Garcia, 2020 WL 2786930, at *4

(“Defendants, by asserting Eleventh Amendment immunity, raise a facial

12(b)(1) challenge.”). In reviewing a facial attack, the Court should consider

only the allegations in the complaint, along with documents referenced therein

and attached thereto, in the light most favorable to the nonmoving party. See

Constitution Party of Pennsylvania v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014).

      Thus, a facial motion is handled much like a 12(b)(6) motion, and

allegations in the complaint are accepted as true. Leadbeater, 2017 WL

4790384, at *3.

      B.     Rule 12(b)(6) Standard

      To withstand a motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Id.

      “When reviewing a motion to dismiss, all allegations in the complaint

must be accepted as true, and the plaintiff must be given the benefit of every

favorable inference to be drawn therefrom.” Malleus v. George, 641 F.3d 560,


                                         7
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 8 of 44 PageID: 447




563 (3d Cir. 2011) (internal quotation marks omitted). The Court is not

required to accept as true “legal conclusions,” and “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do

not suffice.” Iqbal, 556 U.S. at 678. Finally, “[i]n deciding a Rule 12(b)(6)

motion, a court must consider only the complaint, exhibits attached to the

complaint, matters of public record, as well as undisputedly authentic

documents if the complainant’s claims are based upon these documents.”

Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

III.   FEDERAL CLAIMS (COUNTS I– VI)

       A.    PIPC and PIPPD

       Defendants argue that all federal claims against PIPC and PIPPD must be

dismissed because they enjoy Eleventh Amendment immunity and because

they are not “persons” subject to suit under § 1983. (Mov. Br. at 32–42). Mr.

Saint-Jean concedes that the federal claims against PIPC and PIPPD should be

dismissed. (Opp. Br. at 28).

       Section 1983 provides a cause of action against a person who, while

acting under color of law, “subjects, or causes to be subjected, any citizen of

the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution

and laws.” 42 U.S.C. § 1983. The purpose of § 1983 is, in part, “to deter state

actors from using the badge of their authority to deprive individuals of their

federally guaranteed rights and to provide relief to victims if such deterrence

fails.” Wyatt v. Cole, 504 U.S. 158, 161 (1992). While on its face § 1983 affords


                                         8
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 9 of 44 PageID: 448




no immunities, the Supreme Court has “accorded certain government officials

either absolute or qualified immunity.” Id. at 163–64.

      The Eleventh Amendment protects non-consenting states from suits

brought in federal court by private citizens seeking money damages. Pennhurst

State School & Hosp. v. Halderman, 465 U.S. 89, 100 (1984); U.S. CONST.

amend. XI. Eleventh Amendment immunity can extend to state agencies and

instrumentalities acting as arms of the state. Regents of the University of

California v. Doe, 519 U.S. 425, 429 (1997). An entity is characterized as an

arm of the state when the state is the “real party in interest,” and a judgment

against it “would have essentially the same practical consequences as a

judgment against the State itself.” Bowers v. Nat’l Collegiate Athletic Ass’n, 475

F.3d 524, 546 (3d Cir. 2007) (quoting Fitchik v. N.J. Transit Rail

Operations, 873 F.2d 655, 659 (3d Cir.1989)). 7

      Separately, but along the same lines, only “persons” are subject to suit

under § 1983. States and governmental entities that are considered “‘arms of

the state’ for Eleventh Amendment purposes” are not persons subject to suit

under § 1983. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 70 (1989).

      For these reasons, and as conceded by Saint-Jean, the federal claims

against PIPC and PIPPD are barred. The § 1983 claims and the Monell claim




7      To make this determination in disputed cases, the Third Circuit considers three
factors: “(1) whether the money to pay for the judgment would come from the state; (2)
the status of the agency under state law; and (3) what degree of autonomy the agency
has.” Estate of Lagano v. Bergen Cty. Prosecutor’s Office, 769 F.3d 850, 857 (3d Cir.
2014) (citing Fitchik, 873 F.2d at 659).

                                          9
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 10 of 44 PageID: 449




 alleged against PIPC and PIPPD in Counts I through VI of the Complaint are

 therefore dismissed.

       B.    Prosecutor Samson

       Defendants argue that all of the federal claims against Prosecutor

 Samson should be dismissed based on prosecutorial immunity or,

 alternatively, qualified immunity. (Mov. Br. at 27–31). Mr. Saint-Jean responds

 that absolute immunity does not apply here, citing to certain exceptions in New

 Jersey state law, and further argues that Samson is not entitled to qualified

 immunity. (Opp. Br. at 25–27). Because I agree with Defendants that the

 claims against Samson should be dismissed based on absolute prosecutorial

 immunity, I do not address the qualified immunity issue.

       As to these federal § 1983 claims, the Court applies federal, not state,

 standards in analyzing prosecutorial immunity. Prosecutors “are immune from

 suit under § 1983 when ‘act[ing] within the scope of [their] duties in initiating

 and pursuing a criminal prosecution.’” LeBlanc v. Stedman, 483 F. App’x 666,

 669 (3d Cir. 2012) (quoting Imbler v. Pachtman, 424 U.S. 409, 422–23 (1976)).

 Prosecutorial immunity “is based upon the same considerations that underlie

 the common-law immunities of judges and grand jurors acting within the scope

 of their duties.” Imbler, 424 U.S. at 422–23. The prosecutor bears the burden of

 demonstrating entitlement to absolute immunity. Odd v. Malone, 538 F.3d 202,

 207 (3d Cir. 2008).

       Absolute prosecutorial immunity applies when a prosecutor is working

 within the judicial process, thereby functioning as the state’s advocate. Id. at


                                         10
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 11 of 44 PageID: 450




 430; Odd, 538 F.3d at 208. Initiating a prosecution and presenting the state’s

 case are core advocacy functions; when performing them, prosecutors are

 absolutely immune from § 1983 claims. Id. at 431. That immunity extends

 somewhat farther, to other activities “intimately associated with the judicial

 phase of the criminal process.” Burns v. Reed, 500 U.S. 478, 486 (1991)

 (quoting Imbler, 424 U.S. at 430).

       A prosecutor is not entitled to absolute immunity, however, for actions

 that fall outside of those essential prosecutorial functions. See, e.g., Buckley v.

 Fitzsimmons, 509 U.S. 259, 276–78 (1993) (prosecutor not entitled to absolute

 immunity when holding press conference or fabricating evidence during a

 preliminary investigation); see also Yarris v. Cty. of Delaware, 465 F.3d 129,

 137 (3d Cir. 2006) (prosecutor not entitled to immunity for deliberately

 destroying exculpatory evidence).

       It is not enough, then, simply to identify the defendant as a prosecutor.

 The court must take a functional approach, analyzing the nature of the

 conduct complained of and its relation to the judicial and prosecutorial

 process. Schrob v. Catterson, 948 F.2d 1402, 1409 (3d Cir. 1991).

       Ordinarily, the Court assesses absolute immunity as to each claim

 asserted against a prosecutor. Fogle v. Sokol, 957 F.3d 148, 161 (3d Cir. 2020).

 Here, however, Mr. Saint-Jean pleads most of the counts in the Complaint in

 blanket fashion, against prosecutors and non-prosecutors alike, and does not

 always specify how the conduct of each individual defendant is relevant to each

 claim. I have, however, selected the claims (or parts of claims) which, by their


                                         11
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 12 of 44 PageID: 451




 nature, appear to be directed against Prosecutor Samson. I conclude that they

 are subject to prosecutorial immunity.

       One such claim might be based on the initiation of the prosecution. Mr.

 Saint-Jean does not clearly allege that Prosecutor Samson was involved in

 initiating the prosecution against him. (Complaint ¶¶ 57 & 86 (alleging that the

 prosecution was initiated against Saint-Jean “by Defendants” with malice); id.

 ¶ 87 (alleging generally that “Plaintiff’s race was the motivating factor behind

 the decision to prosecute Plaintiff”); id. ¶ 88 (alleging that when the prosecution

 was commenced “Defendants had knowledge that Plaintiff . . . was innocent of

 the charges alleged against him.”). Assuming such an allegation was intended,

 it would fall squarely within the scope of absolute prosecutorial immunity.

 Imbler, 424 U.S. at 422–23; Schrob, 948 F. 2d at 1411 (“A prosecutor’s alleged

 failure to properly investigate before initiating a prosecution is also conduct

 within the scope of absolute immunity.”).

       The other claim that potentially applies to Prosecutor Samson would be

 based on the decision to continue to prosecute Mr. Saint-Jean, even after

 forensics laboratory test results came back negative for any controlled

 substance. (Complaint ¶¶ 6–61, 89 & 99). But decisions to continue

 prosecutions, like decisions to initiate prosecutions, are covered by

 prosecutorial immunity. Davis v. Grusemeyer, 996 F.2d 617, 629 (3d Cir. 1993)

 (“[T]he decision whether to continue a prosecution through to trial is at the

 heart of the prosecutorial decision making process and should not be chilled by

 fear of civil sanction.”); Henderson v. Union Cty., N.J., No. 14-7708, 2017 WL


                                          12
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 13 of 44 PageID: 452




 4861622, at *4 (D.N.J. Oct. 27, 2017) (finding that prosecutors had immunity

 for “their actions in initiating and continuing [p]laintiff’s prosecution”).

          Accordingly, Prosecutor Samson is entitled to absolute immunity under

 federal law. The federal claims against him are dismissed. 8

          C.    Officer Defendants

          The remaining federal claims are those alleged against the Officer

 Defendants. The Officer Defendants claim qualified immunity, and also argue

 in overlapping fashion that certain allegations fail to state a claim. (Mov. Br. at

 8–26).

          Qualified immunity is not just immunity from liability, but also

 “immunity from suit.” Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). It protects

 all government officials “but the plainly incompetent or those who knowingly

 violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). Because the

 “driving force” behind the creation of qualified immunity was to ensure “that

 ‘insubstantial claims’ against government officials will be resolved prior to

 discovery,” it is important that the immunity question be resolved “at the

 earliest possible stage in litigation.” Id. at 231–32 (citations omitted); see also

 Mitchell, 472 U.S. at 526 (“Unless the plaintiff’s allegations state a claim of


 8      Plaintiff’s arguments regarding malice, fraud and willful misconduct are
 grounded in New Jersey state law (see Opp. Br. at 26), not federal law, see Cresci v.
 Gyess, No. 17-2342, 2018 WL 4961466, at *5 (D.N.J. Oct. 15, 2018), aff’d sub nom.
 Cresci v. Gyss, 792 F. App’x 226 (3d Cir. 2020) (“But it is the prosecutorial function,
 not the rightful or wrongful exercise of that function, which gives rise to immunity.”);
 Jennings v. Shuman, 567 F.2d 1213, 1221–22 (3d Cir. 1977) (absolute immunity
 applies even where a prosecutor is motivated by “a corrupt or illegal intention”). I
 address these arguments in more detail in my analysis of the state law claims against
 Prosecutor Samson. (See Section IV.B, infra.)

                                            13
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 14 of 44 PageID: 453




 violation of clearly established law, a defendant pleading qualified immunity is

 entitled to dismissal before the commencement of discovery.”).

       Whether a defendant is entitled to qualified immunity involves a two-

 pronged analysis: the court must determine whether (i) the defendant “violated

 a constitutional right,” and (ii) “the right that was violated was clearly

 established.” Curley v. Klem, 499 F.3d 199, 206–07 (3d Cir. 2007) (quoting

 Saucier v. Katz, 533 U.S. 194, 202 (2001)). Courts should exercise “sound

 discretion in deciding which of the two prongs of the qualified immunity

 analysis should be addressed first in light of the circumstances in the

 particular case at hand.” Pearson v. Callahan, 555 U.S. 223, 236 (2009).

       Here, I elect to consider first the constitutional merits—essentially,

 whether the Officer Defendants arrested or prosecuted Mr. Saint-Jean without

 probable cause. That analysis substantially overlaps with the Rule 12(b)(6)

 analysis of whether the complaint states a claim on which relief may be

 granted. I then consider whether any such constitutional violation was clearly

 established.

          1.     False Arrest and Malicious Prosecution

       To state a claim for false arrest under the Fourth Amendment, a plaintiff

 must establish that (i) there was an arrest (ii) made without probable cause.

 James v. City of Wilkes-Barre, 700 F.3d 675, 680 (3d Cir. 2012). If probable

 cause existed for the arrest, there has been no constitutional violation and

 therefore no cognizable § 1983 claim. Startzell v. City of Philadelphia, 533 F.3d

 183, 204 & n.14 (3d Cir. 2008).


                                          14
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 15 of 44 PageID: 454




       A claim of malicious prosecution under the Fourth Amendment guise,

 requires a plaintiff to establish the following elements:

          (1) the defendant initiated a criminal proceeding; (2) the
          criminal proceeding ended in [the plaintiff's] favor; (3) the
          defendant initiated the proceeding without probable
          cause; (4) the defendant acted maliciously or for a purpose
          other than bringing the plaintiff to justice; and (5) the
          plaintiff suffered deprivation of liberty consistent with the
          concept of seizure as a consequence of a legal proceeding.

 Halsey v. Pfeiffer, 750 F.3d 273, 296–97 (3d Cir. 2014) (quoting Johnson v.

 Knorr, 477 F.3d 75, 82 (3d Cir. 2007)). “Although prosecutors are the ones who

 typically initiate criminal proceedings, a law enforcement officer may be liable

 for malicious prosecution where the officer ‘influenced or participated in the

 decision to institute criminal proceedings.’” Evans v. City of Newark, No. 14-

 00120, 2016 WL 2742862, at *14 (D.N.J. May 10, 2016) (quoting Halsey, 750

 F.3d at 297). And as with a false arrest claim, “the sine qua non of malicious

 prosecution is that the defendants have instituted a criminal proceeding

 without probable cause.” Evans, 2016 WL 2742862, at *14.

       Defendants argue that both of these claims must be dismissed because

 the Officer Defendants had probable cause to arrest and charge Saint-Jean

 with possession of a controlled substance and having illegally tinted

 automobile windows. (Mov. Br. at 10). Plaintiff demurs. (Opp. Br. at 10–22).

                       a. Probable cause

       “Probable cause to arrest requires more than mere suspicion; however, it

 does not require that the officer have evidence sufficient to prove guilt beyond a

 reasonable doubt.” Orsatti v. New Jersey State Police, 71 F.3d 480, 482–83 (3d


                                         15
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 16 of 44 PageID: 455




 Cir. 1995). “To determine whether an officer had probable cause for an arrest,

 ‘we examine the events leading up to the arrest, and then decide “whether

 these historical facts, viewed from the standpoint of an objectively reasonable

 police officer, amount to” probable cause.’” District of Columbia v. Wesby, 138

 S. Ct. 577, 586 (2018) (quoting Maryland v. Pringle, 540 U.S. 366, 371 (2003)

 (quoting Ornelas v. United States, 517 U.S. 690, 696 (1996))). “[T]he relevant

 inquiry is not whether particular conduct is ‘innocent’ or ‘guilty,’ but the degree

 of suspicion that attaches to particular types of non-criminal acts.” Illinois v.

 Gates, 462 U.S. 213, 244 n.13 (1983).

                              i.    Possession of CDS

       Mr. Saint-Jean alleges that the police lacked probable cause to arrest him

 for possession of a controlled dangerous substance based on (i) his truthful

 explanation that the items found in the plastic bag were Valentine candies; (ii)

 his offer, which the police declined, to provide his coworker’s phone number for

 verification of that fact; and (iii) the officers’ failure to conduct field tests or

 employ any other method to test the candies. (Complaint ¶¶ 37–38, 49 & 51).

       Defendants, on the other hand, argue that the candies in a plastic zipper

 storage bag in the center console of Saint-Jean’s vehicle, when combined with

 Saint-Jean’s admitted nervousness during the search, were sufficient for a

 reasonable officer to conclude that Saint-Jean possessed illicit drugs. (Mov. Br.

 at 15–17). Defendants also argue that the police were not required to accept

 Saint-Jean’s proffered explanation or accept his offer to telephone his coworker

 to verify that these were Valentine candies. They add that the explanation was


                                         16
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 17 of 44 PageID: 456




 inherently suspicious because the traffic stop occurred in the month of May,

 some three months after St. Valentine’s Day. 9 (Id. at 16).

        Defendants may or may not ultimately be correct; what is clear now is

 that their contentions in rebuttal cannot be established from the face of the

 Complaint. Defendants seize on Mr. Saint-Jean’s limited use of the word

 “tablets” to describe the items he generally describes as candies, and in their

 briefing Defendants state that, to the police, the items “appear[ed] similar to

 ecstasy pills.” (Reply Br. at 6). The Complaint, however, describes the

 purported drugs as “Valentine’s day sugar candies.” (Complaint ¶ 36). In his

 briefing, plaintiff adds that the candies were heart-shaped. (Opp. Br. at 3).

 Neither side’s elaboration on the appearance of the candies can be gleaned

 from the Complaint, however. The Complaint does not describe the candies’

 appearance, smell, or taste. There is also no indication of how many candies

 were in the bag, or how big the bag was. 10 The bag was not concealed in a


 9       The Court has not been anyone’s valentine for some years, but my recollection
 is that hard candies, like young love, may abide unspoiled for months, so the
 significance of the May date may not be great.
 10      Defendants argue that “the case law is replete with examples of illicit pills being
 stored in plastic bags in vehicles.” (Mov. Br. at 15). That argument assumes, rather
 than establishes, that the bags contained pills. If extended, this argument would
 encompass some absurd results, given the wide range of legal uses of such bags. The
 cases cited, moreover, do not help answer the question presented here. See Safford
 Unified Sch. Dist. No. 1 v. Redding, 557 U.S. 364, 390 (2009) (evaluating whether a
 school principal had a reasonable suspicion to justify a strip search of a student and
 briefly mentioning a case in which a plastic bag containing pink and orange pills was
 concealed in undergarments); United States v. Pojilenko, No. 09-112, 2012 WL
 1392362, at *6 (E.D. Pa. Apr. 20, 2012) (explaining that the officers had probable
 cause to search a vehicle once they saw what appeared to be a bag containing drugs
 sticking out of the glove compartment and petitioner attempted to shield the drugs
 from view); United States v. Gooch, 915 F. Supp. 2d 690, 717 (W.D. Pa. 2012) (holding
 that an officer’s observation of a loose trunk liner and a piece of plastic bag would lead
 a reasonable officer to conclude that the vehicle contained a hidden compartment and
                                             17
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 18 of 44 PageID: 457




 manner indicative of drug transportation. In other words, there is no indication

 as to what it was about the candies that could lead a reasonable officer to

 believe they contained the illegal drug MDMA/Ecstasy.

       One factor contributing to a finding of probable cause may be an officer’s

 “specialized training and experience.” United States v. Yusuf, 4461 F.3d 374,

 390 (3d Cir. 2006). Here, however, there is no available information about the

 officers’ training or experience with respect to detection of MDMA/Ecstasy, or

 the reasonable steps they could have taken to confirm or dispel their

 suspicions.

       Cases upholding a finding of probable cause based on the officers’

 mistaken identification of a controlled substance have generally involved some

 more substantial reason to believe the substance was contraband. Factors have

 included plants, powders, or crystals that resembled controlled substances;

 possession by an intoxicated person of an item that resembled an illegal drug;

 field test results which later turned out to be wrong; or the like. 11 Simply

 hypothesizing that candies might contain drugs is not sufficient.



 that the hidden compartment, in conjunction with other facts of the case, gave the
 officer probable cause to search); Nieves v. Ortiz, No. 06-5206, 2008 WL 4004940, at
 *9 (D.N.J. Aug. 20, 2008) (discussing whether officers had probable cause to charge
 inmate with possession of contraband pills found in a plastic bag and concluding that
 issues of fact precluded such a determination); Selby v. Wenerowicz, No. 14-4904,
 2015 U.S. Dist. LEXIS 176549, at *10 (E.D. Pa. Apr. 2, 2015) (officers saw in plain
 view a plastic baggie with a white powdery substance in it and another with a green
 leafy substance).
 11      Fincher v. Monroe Cty. Bd. of Commissioners, No. 18- 00424, 2020 WL 1518625
 (M.D. Ga. Mar. 30, 2020) (finding probable cause on full summary judgment record
 where, after traffic stop for tinted windows, officers conducted a consent search and
 field test of blue cotton candy produced a false positive result); Zien-Al-Abedeen v.
 Teolis, No. 17-12063, 2018 WL 3861712 (E.D. Mich. Aug. 14, 2018) (finding probable
                                          18
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 19 of 44 PageID: 458




       Brian v. Patrick, No. 15-541, 2016 WL 394002 (M.D. La. Feb. 1, 2016), if

 not precisely on point, is close. There, the plaintiff was stopped and searched in

 a grocery store by the defendant officer. In his front pocket was a bag

 containing what looked like Halloween candy. The plaintiff explained that he

 had purchased the candy from a CVS after Halloween, and three bystanders

 confirmed that it was Halloween candy. The officer, without conducting a field

 test, declared that the substance was Ecstasy. He sent a photo to a lieutenant

 in the narcotics division, who said he had never seen Ecstasy that resembled

 the item in the photo. The officer nevertheless arrested plaintiff and charged

 him with possession and distribution of an illegal drug. Unfortunately, that

 plaintiff, unlike Mr. Saint-Jean, spent some 90 days in jail before a lab test

 revealed the substance was indeed candy, and the charges were dismissed.

       The plaintiff sued the officer for, inter alia, false arrest under § 1983. On

 a motion to dismiss, the Brian court concluded that the complaint adequately

 set forth a lack of probable cause for the arrest. (It also rejected the officer’s

 assertion of qualified immunity, finding that he had violated a clearly

 established right. See Section III.C.1.b, infra.)




 cause where, during DWI arrest, police seized from car a pill bottle containing a
 crystalline substance that field-tested positive for crystal methamphetamine, although
 later laboratory testing was negative); Waltman v. Payne, 535 F.3d 342 (5th Cir. 2008)
 (finding probable cause to seize and destroy crop where, despite negative field test,
 police and DEA concluded that plants were marijuana, based on appearance, location,
 and concealment).
        Defendants are correct that there is no “requirement” of field testing. The
 requirement is one of probable cause. Field testing might be one means, but surely is
 not the only one, of establishing probable cause.

                                           19
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 20 of 44 PageID: 459




       Defendants ask me to supplement the Complaint’s allegations with their

 own facts, assess the totality of the circumstances, and conclude that the

 officers possessed probable cause for an arrest based on Valentine’s day

 candies found in a plastic bag. That I cannot do. See Yusuf, 461 F.3d at 390;

 Groman v. Twp. of Manalapan, 47 F.3d 628, 635 (3d Cir. 1995) (“Generally, the

 existence of probable cause is a factual issue.”); see also Whitlow v. City of

 Sumiton, No. 12-1077, 2012 WL 4479269, at *6 n. 3 (N.D. Ala. Aug. 31, 2012)

 (comparing cases in which courts evaluated probable cause in the context or

 unidentified pills), report and recommendation adopted sub nom. Whitlow v. City

 of Sumiton, Ala., No. 12-1077, 2012 WL 4476674 (N.D. Ala. Sept. 20, 2012).

       Thus, I cannot rule that Defendants had probable cause for the arrest

 based on possession of CDS — or rather, I cannot dismiss a claim that they did

 not have probable cause — at this stage of the litigation. 12

                               ii.    Tinted windows

       I turn to the issue of probable cause to arrest or charge Mr. Saint-Jean

 with the petty offense of illegally tinted windows. Whether he would have been,




 12      Plaintiff bases his malicious prosecution claim, in part, on Defendants’ decision
 to continue to prosecute Plaintiff once forensics confirmed that the candies did not
 contain MDMA/Ecstasy. (Complaint ¶¶ 89 & 94). The Third Circuit has not considered
 whether a malicious prosecution claim can be based upon such a theory, although
 other circuits have implicitly authorized such a claim. Geness v. Cox, 902 F.3d 344,
 359 n.12 (3d Cir. 2018) (“Under our case law to date, a malicious prosecution claim
 fails so long as ‘the proceeding was initiated . . . with[ ] probable cause.’” (quoting
 Zimmerman v. Corbett, 873 F.3d 414, 418 (3d Cir. 2017)). In any event, however, there
 are no allegations in the Complaint that the Officer Defendants (as opposed to the
 already-dismissed State and prosecutorial defendants) “influenced or participated in
 the decision” to continue (as opposed to initiate) this prosecution. See Evans, 2016 WL
 2742862, at *14.

                                            20
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 21 of 44 PageID: 460




 arrested based on the tinted windows offense alone may be doubted. It suffices

 for now that, as to the tinted windows offense, Mr. Saint-Jean has adequately

 alleged a lack of probable cause.

       The Complaint is not a model of clarity. It alleges, without further

 explanation, that the window tints on Saint-Jean’s vehicle were legal, and that

 the Officer Defendants therefore lacked probable cause. (See Complaint ¶¶ 78

 & 89). The Officer Defendants argue that the windows were indeed tinted, as

 they observed at the time. Thus, they assert that they had probable cause to

 believe the windows violated statutory standards, 13 giving rise to probable

 cause to arrest and issue a summons. (Mov. Br. at 18).


 13    The stated basis for the tinted glass charge fails the test of transparency. The
 Defendants’ briefing is not much help.
       The summons issued by the officers here cited N.J. Stat. Ann. § 39:3-75.1. The
 Defendants uncritically report this section as defining the crime for which Saint-Jean
 was properly arrested. Actually, section 75.1 is phrased as an exception to laws
 regarding darkening or tinting of automobile glass:
       39:3-75.1. Certain tinting materials on windshields, windows of motor
       vehicles, permitted for medical reasons
       1.Notwithstanding the provisions of any other law to the contrary, the owner or
       lessee of a motor vehicle that is driven by or is used to regularly transport a
       person who has a medical condition involving ophthalmic or dermatologic
       photosensitivity may apply to the director for permission to have the windshield
       and windows of that vehicle covered by or treated with a product or material
       that increases its light reflectance or reduces its light transmittance.

       The application shall be in a form and manner prescribed by the director and
       shall include, but not be limited to, a written certification by a certified
       ophthalmologist or a physician with a plenary license to practice medicine and
       surgery in this State or a bordering state that the person for whom the
       application is submitted has a medical condition involving ophthalmic or
       dermatologic photosensitivity. For the purposes of this act, medical conditions
       involving ophthalmic or dermatologic photosensitivity shall include:
           [listing various medical conditions]
 A mere error by the police in the statutory citation, however, would not detract
 from probable cause. See Barna v. City of Perth Amboy, 42 F.3d 809, 819 (3d
                                            21
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 22 of 44 PageID: 461




 Cir. 1994) (“Probable cause need only exist as to any offense that could be
 charged under the circumstances.”).
        The officers may have intended to cite N.J. Stat. Ann. § 39:3-75, but that
 section appears to address only the subject of “safety glazing,” and in any event is less
 than clear about what level of tint would violate it:
       39:3-75. Safety glass
       The term "safety glass" shall be construed as meaning glass so treated or
       combined with other materials as to reduce, in comparison with ordinary
       sheet glass or plate glass, the likelihood of injury to persons by objects
       from exterior sources or by glass when the glass is cracked or broken.
       The term "safety glazing material" shall be construed as meaning "safety
       glass"; or other glazing materials, such as plastics, produced for the
       purpose of safety in glazing; or a combination of safety glass and other
       safety glazing material. The term "approved safety glazing material" shall
       be construed as meaning safety glazing material of a type approved by
       the director. In the approving of safety glazing materials, the director is
       hereby given authority to make use of recognized standards to confine
       the use of certain types of safety glazing materials to a specific location in
       or on the vehicle, or to a certain purpose.

       No person shall drive any motor vehicle manufactured on or after July
       first, nineteen hundred and thirty-five and registered in this State unless
       such vehicle is equipped with approved safety glazing material wherever
       glazing is used in doors, windows and windshields. The term
       "windshield" shall be construed to include wings, deflectors and side
       shields; also front corner lights adjoining windshields.

       Every section of safety glazing material shall be legibly and permanently
       marked with the manufacturers' distinctive designations, under which
       the safety glazing material was approved, so as to be visible when
       installed.

       No person shall drive any motor vehicle equipped with safety glazing
       material which causes undue or unsafe distortion of visibility or
       equipped with unduly fractured, discolored or deteriorated safety glazing
       material, and the director may revoke the registration of any such
       vehicle.
        Closer to the mark would have been the ban on obstructions to the
 driver’s vision which is contained in N.J. Stat. Ann. § 39:3-74:
       39:3-74. Windshields must be unobstructed and equipped with
       cleaners
        Every motor vehicle having a windshield shall be equipped with at least
       one device in good working order for cleaning rain, snow or other
       moisture from the windshield so as to provide clear vision for the driver,
       and all such devices shall be so constructed and installed as to be
       operated or controlled by the driver.

                                            22
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 23 of 44 PageID: 462




       The Officer Defendants focus on the facts that they observed, but in

 doing so they miss the plaintiff’s point. Now it is true that an officer’s

 observation of tinted windows on a New Jersey-registered automobile may give

 rise to probable cause. Judging solely by eye, an officer might reasonably

 conclude that the windows are so opaque as to violate our State’s equipment



        No person shall drive any motor vehicle with any sign, poster, sticker or
       other non-transparent material upon the front windshield, wings,
       deflectors, side shields, corner lights adjoining windshield or front side
       windows of such vehicle other than a certificate or other article required
       to be so displayed by statute or by regulations of the commissioner.
        No person shall drive any vehicle so constructed, equipped or loaded as
       to unduly interfere with the driver's vision to the front and to the sides.
 Section 39:3-74 has been more frequently cited in the sparse case law regarding
 tinted windows. See State v. Cohen, 790 A.2d 202, 205 (App. Div. 2002); State v.
 Doyle, No. A-4074-16T2, 2018 WL 3117868, at *1 (N.J. Super. Ct. App. Div.
 June 26, 2018) (“Before the motion judge and on appeal, the State abandoned
 any argument that the stop was justified based on a violation of the tinted-
 windows statute, N.J.S.A. 39:3-74.”); State v. McLeod, No. A-0136-16T1, 2017
 WL 2472360, at *4 (N.J. Super. Ct. App. Div. June 8, 2017) (“The tinted
 windows, themselves a violation of New Jersey's motor vehicle code, N.J.S.A.
 39:3–74, warranted the stop without consideration of the other
 circumstances.”).
        Although no party says so, the State’s intent may be to incorporate the
 regulatory standards of N.J.A.C. § 13:20-33.7:
        (d) A motor vehicle, other than a police vehicle or a motor vehicle for
       which a medical exemption certificate has been issued by the Motor
       Vehicle Commission in accordance with N.J.S.A. 39:3–75.1 et seq., shall
       not be certified which has tinted spray or plastic material added to
       previously approved glazing in the front windshield or windows, vents,
       wings, deflectors, or side shields to the immediate right or left of the
       driver, because such condition changes the vision and light transmission
       properties of the glazing in areas where driver visibility shall not be
       obscured or obstructed; provided, however, tinted spray or plastic
       material may be applied to previously approved glazing in the front
       windshield if such spray or material extends no lower than six inches
       from the top of the front windshield or such spray or material does not
       extend below the AS–1 marking on the front windshield.
 Note that the regulation completes the circle by incorporating the statutory
 exception contained in N.J. Stat. Ann. § 39:3-75.1, quoted above.

                                           23
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 24 of 44 PageID: 463




 standards, even if a judge or fact finder might later disagree. See Edwards v.

 New Jersey Human Servs., No. 12-5524, 2016 WL 7013464, at *7 (D.N.J. Nov.

 30, 2016) (“[T]he Court finds the fact that Plaintiff's windows were tinted

 constitutes probable cause and dismisses Count One as to the tinted windows

 charge.”); Miller v. Waterford Twp., No. 11-3405, 2014 WL 345296, at *14

 (D.N.J. Jan. 30, 2014) (“If the windows were visible to Lyons, probable cause

 could be established, as Lyons would have seen the tinted windows.”).

       Mr. Saint-Jean’s argument, however, is different. The windows on his

 car, he says, could not have violated New Jersey law, because his car was

 registered in Massachusetts (as the officers could plainly see), and he was a

 Massachusetts resident (as the officers very quickly learned). (Opp. Br. at 18–

 20). New Jersey does not purport to, and perhaps could not, bind the nation

 regarding automobile equipment standards. New Jersey law, Mr. Saint-Jean

 explains, exempts non-resident owners of vehicles duly registered in another

 state from complying with the New Jersey equipment requirements. (Opp. Br.

 at 19 (quoting N.J. Stat. Ann. § 39:3–15)). 14 Thus, Saint-Jean argues that he


 14      A “nonresident owner of any motor vehicle or motor-drawn vehicle which has
 been registered in accordance with the laws respecting the registration of motor vehicles
 of the jurisdiction in which the nonresident resides, and which has conspicuously
 displayed thereon the registration number thereof, may, without complying with the
 provisions of this subtitle with respect to registration and equipment, operate or permit
 the operation of such vehicle in this State . . . .” N.J. Stat. Ann. § 39:3–15 (emphasis
 added).
        These New Jersey officers did not purport to enforce Massachusetts law. Mr.
 Saint-Jean adds, however, that in Massachusetts, “tints over visible light
 transmittance of thirty-five percent is permitted.” (Opp. Br. at 19–20). It seems to be
 an open question whether the statute’s reference to compliance with the foreign state’s
 “laws respecting the registration of motor vehicles” also includes the foreign state’s
 equipment regulations. At any rate, there are no facts or allegations as to whether the
                                            24
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 25 of 44 PageID: 464




 was clearly exempt from the New Jersey law, and that therefore the officers

 lacked probable cause as a matter of law to arrest or charge him with having

 tinted windows. 15

       The probable cause issue, then, is not the usual one: i.e., whether the

 officers mistakenly believed the facts rose to the level of establishing probable

 cause regarding a state crime. Rather, the issue is whether the officers made a

 mistake of law in believing that there was a New Jersey state law prohibiting

 the acts they observed.




 officers had a basis for believing that the windows did or did not comply with
 Massachusetts standards.
         I draw a distinction here between the reasonable suspicion required to pull over
 Mr. Saint-Jean’s automobile, and the probable cause required to subsequently charge
 him. When pulling the car over, the officers necessarily observed the automobile and
 its windows. They presumably could also see that the car bore Massachusetts license
 plates, but they could not then know that the owner was a Massachusetts resident
 who had registered the car there. See State v. Forgione, 625 A.2d 557, 558–59 (App.
 Div. 1993) (stating that the officers could permissibly stop a vehicle for an equipment
 violation, even with visible out of state plates, because the New Jersey statute exempts
 “non-residents,” and “a law enforcement officer cannot ascertain whether an out-of-
 state licensed vehicle is owned by a resident of that state without checking the
 registration credentials for the vehicle . . . . The only practical way for that
 confirmation to occur is for the police officer involved to review the appropriate
 credentials. Accordingly, N.J.S.A. 39:3-15 does not proscribe the officer from making a
 stop or the officer from requiring the driver to produce registration and driving
 credentials when a police officer observes an out-of-state licensed vehicle with an
 equipment violation.”). Here, Mr. Saint-Jean did produce his Massachusetts
 registration and driver’s license, apparently to no avail.
 15     Of course, “asserting facts solely in an opposition brief is not a proper
 substitute for alleging facts in a complaint” Sharif v. City of Hackensack, No. 17-
 12410, 2018 WL 5619721, at *4 (D.N.J. Oct. 29, 2018). It is a natural inference from
 the Complaint’s allegations, however, that the officers, in observing Mr. Saint-Jean’s
 license, registration, and license plates, were on notice that he was a Massachusetts
 resident, operating a vehicle registered in Massachusetts. Thus, I consider the brief
 insofar as it adds arguments of law, not new facts.

                                           25
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 26 of 44 PageID: 465




        The Defendants could perhaps be forgiven for failing to anticipate this

 argument in their main brief, but their reply briefing, too, fails to address it.

 For that reason alone, I could deem it conceded. I will nevertheless discuss it.

        In Heien v. North Carolina, 574 U.S. 54 (2014), the U.S. Supreme Court

 held that a mistake of law could support a finding of reasonable suspicion. As I

 observed in a prior case, that holding has been extended to encompass

 probable cause. See Aleynikov v. McSwain, No. 15-1170 (KM), 2016 WL

 3398581, at *13 (D.N.J. June 15, 2016) (collecting cases). Heien put it this

 way:

        But reasonable men [sic] make mistakes of law, too, and such
        mistakes are no less compatible with the concept of reasonable
        suspicion. Reasonable suspicion arises from the combination of an
        officer’s understanding of the facts and his understanding of the
        relevant law. The officer may be reasonably mistaken on either
        ground. Whether the facts turn out to be not what was thought, or
        the law turns out to be not what was thought, the result is the
        same: The facts are outside the scope of the law. There is no
        reason, under the text of the Fourth Amendment or our
        precedents, why this same result should be acceptable when
        reached by way of a reasonable mistake of fact, but not when
        reached by way of a similarly reasonable mistake of law.

 574 U.S. at 61.

        That is not to say, however, that factual and legal mistakes apply in the

 same way. Factual mistakes tend to involve on-the-spot judgments, which may

 be based on incomplete information. The reasonableness of legal mistakes,

 however, must be judged in relation to what the public may expect an officer to

 know as the result of his or her training:




                                          26
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 27 of 44 PageID: 466




       Contrary to the suggestion of Heien and amici, our decision does
       not discourage officers from learning the law. . . . [T]he [mistake of
       law] inquiry is not as forgiving as the one employed in the distinct
       context of deciding whether an officer is entitled to qualified
       immunity for a constitutional or statutory violation. Thus, an
       officer can gain no Fourth Amendment advantage through a sloppy
       study of the laws he is duty-bound to enforce.

 Id. at 66–67.

       That “not as forgiving” standard requires that a mistake of law must be

 assessed from the point of view of a “prudent, cautious, trained police officer.”

 United States v. Romero, 935 F.3d 1124, 1128 (10th Cir. 2019) (emphasis

 added) (quoting United States v. Snow, 82 F.3d 935, 942 (10th Cir. 1996)). And

 when applied to an arrest or further pursuit of a criminal charge, as opposed to

 a brief, reasonable-suspicion Terry stop, that standard may require even closer

 scrutiny.

       Of course, the police are not expected to perform a roadside resolution of

 statutory ambiguities or conflicting legal precedent. Thus, in United States v.

 Diaz, 854 F.3d 197, 204–05 (2d Cir. 2017), the court found that an officer’s

 belief that an apartment-building stairwell is a “public place” for purposes of

 New York’s open-container law was reasonable in light of conflicting

 precedents. Similarly, in United States v. Hinton, 773 F. App’x 732, 734 (4th

 Cir. 2019), the court agreed that police officers made a reasonable mistake of

 law in pulling over a vehicle for having high beams on while passing a stopped

 police vehicle, because courts had not agreed on whether the “oncoming

 vehicle” may be stationary. See also United States v. Scott, 693 F. App’x 835,

 838 (11th Cir. 2017) (upholding traffic stop based on failure to signal, because

                                         27
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 28 of 44 PageID: 467




 a mistake of law as to whether turn signals are also required for lane changes

 would have been reasonable).

       On the other hand, the police are expected to be trained regarding the

 laws they enforce. They cannot arrest people based on uninformed beliefs or

 instincts about what conduct is prohibited. See Adelman v. Branch, 784 F.

 App’x 261, 267 (5th Cir. 2019) (“But Branch’s mistake was not reasonable. She

 didn't misinterpret an unclear policy or law; she simply failed to learn about

 DART’s updated policy” permitting photography on premises of Dallas Area

 Rapid Transit); United States v. Romero, 935 F.3d 1124, 1132 (10th Cir. 2019)

 (mistake of law not reasonable because the resisting-arrest statute did not

 cover a situation in which the defendant, while talking back to the officer,

 offered no resistance and obeyed all commands).

       No one can be expected to memorize the entirety of the New Jersey traffic

 laws. This situation, however, was not a novel or surprising one. Traffic stops

 for minor motor vehicle infractions appear to be a regular feature of the duties

 of officers patrolling the highways of our Northeastern corridor state. Common

 experience teaches that such stops are often followed by requests for consent

 to search, often wholly unrelated to the basis for the stop. It is therefore not too

 much to expect that the police should inform themselves as to the

 technicalities of the laws pursuant to which they may—this bears repeating—




                                         28
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 29 of 44 PageID: 468




 stop and even arrest in-state drivers, as well as out-of-state drivers just

 passing through. 16

       The officers were aware that they were applying New Jersey law to the

 equipment on an out-of-state car. Officers patrolling highways, like the

 Palisades Parkway, which are traveled by out-of-state vehicles should be

 trained in such issues, which recur. To the extent the law might be regarded as

 complicated or uncertain, all of the uncertainty falls on the side of suggesting

 that the windows were legal, not illegal. This situation should have at least

 triggered a duty to check before arresting and detaining a driver.

                                       *     *    *

       In sum, probable cause to arrest Mr. Saint-Jean on the drug possession

 charge remains murky at best. The allegations of the Complaint—that he

 possessed what appeared to be, and were, Valentine’s Day candies—adequately

 set forth a claim that Saint-Jean was arrested and charged in the absence of

 probable cause. More facts, such as those regarding the appearance of the

 candies and the officers’ training and experience, might alter the picture. For

 now, however, the motion to dismiss the claim that the Officer Defendants

 lacked probable cause to arrest Saint-Jean is denied.




 16      Under federal constitutional law, even minor criminal offenses such as traffic
 violations may permissibly form the basis for an arrest. Under New Jersey law,
 however, whether the police may make an arrest solely for a minor motor-vehicle
 offense remains an “open question.” See Brown v. Makofka, 644 F. App’x 139, 143 (3d
 Cir. 2016). But for their belief that the candies contained drugs, the police here might
 have simply issued a summons for the motor vehicle violation, but that scenario
 remains speculative.

                                            29
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 30 of 44 PageID: 469




       The thrust of the Fourth Amendment claims is surely the drug offense. I

 find, however, that the tinted-windows component of the claim is adequately

 alleged, and deserving of discovery and analysis; in any event, it is part of the

 totality of the circumstances that might (or might not) have justified the

 officers’ actions. There are, moreover, factual issues as to what the officers’

 training and experience could or should have led them to believe about the

 status of the tinted-windows offense with respect to an out-of-state automobile

 and driver. I discuss these issues further in the following section.

                       b. Clearly Established Right

       The issue then becomes whether any constitutional right alleged to have

 been violated was a clearly established one.

       The Third Circuit has found that “a right is clearly established for

 qualified immunity purposes where its contours are ‘sufficiently clear that a

 reasonable official would understand that what he is doing violates that right.’”

 Sharp v. Johnson, 669 F.3d 144, 159 (3d Cir. 2012) (quoting Saucier, 533 U.S.

 at 202); see also Williams v. Bitner, 455 F.3d 186, 191 (3d Cir. 2006). That is to

 say, the right the official is alleged to have violated must have been “clearly

 established” in a particularized way, and the court must define the right with

 the appropriate level of specificity. Anderson v. Creighton, 483 U.S. 635, 640

 (1987); Williams, 455 F.3d at 191; Sharp, 669 F.3d at 159. Even if there is no

 precedent directly on point, however, an action may still violate a clearly

 established right where a general constitutional rule already identified in the

 decisional law applies with “obvious clarity” to the specific conduct in question.


                                         30
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 31 of 44 PageID: 470




 United States v. Lanier, 520 U.S. 259, 271 (1997); Hope v. Pelzer, 536 U.S. 730,

 741 (2002); see also El v. City of Pittsburgh, 975 F.3d 327, 341 (3d Cir. 2020).

       In the Fourth Amendment context, “[a]rrest without probable cause is

 certainly a clearly established constitutional violation in the abstract . . . . That

 alone, however, does not end the inquiry.” Janowski v. City of N. Wildwood, 259

 F. Supp. 3d 113, 122 (D.N.J. 2017) (internal citations omitted). The Court must

 perform a more specific analysis of “the circumstances confronting the officer

 to determine whether a reasonable state actor could have believed his conduct

 was lawful.” Kelly v. Borough of Carlisle, 622 F.3d 248, 253 (3d Cir. 2010); See

 Wesby, 138 S. Ct. at 590 (“The ‘clearly established’ standard also requires that

 the legal principle clearly prohibit the officer’s conduct in the particular

 circumstances before him.”) (emphasis added). “[I]f a reasonable officer might

 not have known that the conduct was unlawful, then the officer is immune

 from liability.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1867 (2017).

       While early resolution of qualified immunity issues is desirable, factual

 issues or factual uncertainty may make an assessment impossible at the

 complaint stage. “[C]rucial to the resolution of any assertion of qualified

 immunity is a careful examination of the record (preferably by the district

 court) to establish . . . a detailed factual description of the actions of each

 individual defendant (viewed in a light most favorable to the plaintiff.” Grant v.

 City of Pittsburgh, 98 F.3d 116, 122 (3d Cir. 1996)). Indeed, some qualified

 immunity issues may ultimately merge with trial on the merits: “[W]hile we

 have recognized that it is for the court to decide whether an officer’s conduct


                                          31
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 32 of 44 PageID: 471




 violated a clearly established constitutional right, we have also acknowledged

 that the existence of disputed, historical facts material to the objective

 reasonableness of an officer’s conduct will give rise to a jury issue.” Curley, 298

 F.3d at 278; see also Harris v. Zyskowski, No. 12-7191, 2013 WL 6669186, at

 *6 (D.N.J. Dec. 18, 2013) (“This Court is not prepared to hold, as a matter of

 law, that [defendant’s] behavior was reasonable under the circumstances as

 pled in the Complaint.”).

       Assuming a lack of probable cause, the relevant qualified immunity

 questions are as follows: (1) whether the officers were on sufficiently clear

 notice that they lacked probable cause to arrest Saint-Jean for possession of

 MDMA/Ecstasy, based on Valentine’s day candies found in a plastic bag in the

 console storage compartment of his vehicle; (2) whether the officers were on

 sufficiently clear notice that tinted windows on an out-of-state vehicle owned

 by a nonresident did not violate the New Jersey equipment laws (and therefore

 could not support probable cause). While the probable cause inquiry itself

 makes room for reasonable mistakes, see supra, the qualified immunity inquiry

 is distinct, and may afford some additional leeway.

       As for the drug charge based on the candies, I cannot find on this

 undeveloped record that the officers could have reasonably believed that they

 possessed probable cause to arrest Mr. Saint-Jean for possession of

 MDMA/Ecstasy. As Defendants point out, a body of relevant case law may

 furnish a clear answer with respect to a particular probable cause issue. (Mov.

 Br. at 21). We do not seem to have that here; Saint-Jean has not provided any


                                         32
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 33 of 44 PageID: 472




 U.S. Supreme Court or Court of Appeals case that is factually on point, and I

 have found none.

       Even without such a body of factually on-point case law, however,

 qualified immunity may be rejected where a more general constitutional

 standard applies with “obvious clarity” to the specific conduct in question.

 Hope, 536 U.S. at 741; cases cited at pp. 30–31, supra. Here, the standard

 itself is unmistakable: it consists in the essential constitutional principle that

 there can be no arrest without probable cause. I find that the probable-cause

 requirement applies with “obvious clarity” to the facts as alleged in the

 Complaint.

       As noted above, the complaint describes the items as candies associated

 with St. Valentine’s Day. Nothing further about their appearance, smell, taste,

 or other physical qualities appears. The candies were contained in a plastic bag

 in the console storage compartment, but were not otherwise concealed. Nothing

 about the officers’ training or basis for thinking that the items contained

 MDMA appears in this undeveloped record. I will not base a finding of qualified

 immunity on Mr. Saint-Jean’s admitted nervousness, or “driving too slowly.” 17

 These I might treat as corroborating factors, but only if there were something


 17     This was one of two stated bases for the car stop, although not the subject of a
 summons. The Complaint alleges that Saint-Jean’s car was traveling “just under the
 posted speed limit of 50 miles per hour.” (Complaint ¶ 21). Defending the
 reasonableness of the stop, Defendants urge that Saint-Jean was “admittedly traveling
 under the speed limit” and that this, in itself, was a “violation of the traffic code”
 (which they do not identify). As such, they argue, it justified the stop, volunteering
 that this would be so even if the stop was a “pretext” for investigation of crime. (Mov.
 Br. at 15 n.6; Reply Br. at 7 n.1). I decline to accept a driver’s obedience to the speed
 limit as a reasonable-suspicion or probable-cause factor.

                                            33
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 34 of 44 PageID: 473




 more substantial for them to corroborate. That “something” may emerge in

 discovery, but the Officer Defendants have not yet had the opportunity to

 establish it.

       In so holding, I agree with Brian v. Patrick, the Halloween candy case

 analyzed at p. 19, supra. After holding that the officer had no sufficient basis to

 conclude that a bag of candy contained MDMA/Ecstasy, that court held that

 the arrest constituted such a clear violation of Fourth Amendment standards

 as to preclude qualified immunity:

       In this case the plaintiff has pled sufficient facts that, if true, allege
       a plausible claim for false arrest under the Fourth Amendment.
       First, the complaint alleges that the plaintiff was arrested. Second,
       the facts, if true, establish that the defendant did not have
       probable cause to arrest the plaintiff. Specifically, prior to the
       arrest the defendant had no verification that the substance was
       ecstasy. On the contrary, the plaintiff, two bystanders, and the
       grocery store employee told the defendant that the substance was
       Halloween candy. Additionally, an officer within the EBRSO
       Narcotics Division viewed a picture of the substance that the
       defendant sent him and stated that it did not look like any ecstasy
       he had ever seen. Despite this information and without conducting
       a field test, the defendant arrested the plaintiff for possession of
       ecstasy. The defendant then submitted the substance to the State
       Police Crime Lab for testing, which determined that it was, in fact,
       candy.

       Turning now to the defendant’s assertion of qualified immunity,
       the forgoing analysis demonstrates that the plaintiff sufficiently
       alleged a constitutional violation. There is no argument that the
       alleged constitutional violation—arresting the plaintiff without
       probable cause—if true, was unreasonable in light of the clearly
       established law. The defendant has not established, at this time,
       that he is entitled to qualified immunity.




                                          34
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 35 of 44 PageID: 474




 Brian, 2016 WL 394002 at *3. 18

       I next discuss the “clearly established right” issue in relation to the tinted

 window charge.

       Of course, it clearly violates the Fourth Amendment to arrest someone

 for, or charge someone with, something that is not a crime under state law. I

 repeat that the existence of probable cause for the tinted windows arrest does

 not really require interpretation of U.S. Constitutional law at all. It is simply a

 matter of the State and its officers being familiar with what the State’s own

 statutes say. While the U.S. Supreme Court is the ultimate arbiter of

 constitutional law, the State and its officers are competent to read the State’s

 motor vehicle statutes and familiarize themselves with their contents.

       As the case progresses, the Court will consider any evidence placed

 before it as to whether trained officers could have possessed an objectively

 reasonable belief that an out-of-state vehicle was subject to the New Jersey

 window tinting prohibition. I do not prejudge the issue, which is factually

 undeveloped, for the reasons stated in the preceding section.

       Defendants’ failure to brief the issue only adds to the difficulty of

 resolving it at this stage. It is not even really clear that the officers are claiming

 that they harbored, or could have harbored, such a belief. Nor do I have

 evidence before me as to what an officer’s training regarding these motor


 18      To be clear, I am not asserting that this district court case constitutes a
 sufficient body of on-point case law on the probable cause question. Rather, I cite it as
 persuasive authority to support my conclusion that these facts satisfy the alternative
 test, i.e., that general Fourth Amendment standards of probable cause apply to these
 facts with “obvious clarity.” See pp.30–31, supra.

                                            35
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 36 of 44 PageID: 475




 vehicle infractions would or should include. Although I imagine that officers

 encounter this situation with regularity, which would make a mistake of law

 less reasonable, I do not know that to be the case, and would certainly

 entertain a factual showing at the proper time. In short, there is not a clear

 picture of the totality of the circumstances influencing this mistake-of-law

 scenario. It is at this point premature to find that a reasonable officer might

 reasonably have been unaware that the arrest and charge, overall, were not

 valid under New Jersey law and hence could not furnish a basis for probable

 cause. While it might or might not be established with a fuller record, qualified

 immunity must now be denied as to the tinted windows charge.

          2.     Substantive Due Process Claim (Count V)

        “A substantive due process violation is the deprivation of a protected

 interest involving an abuse of official power that ‘shocks the conscience.’”

 Prunkel v. Cty. of Bergen, No. 17-5154, 2018 WL 4043291, at *10 (D.N.J. Aug.

 23, 2018) (citing United Artists Theatre Circuit, Inc. v. Twp. of Warrington, 316

 F.3d 393, 399 (3d Cir. 2003)). “One such protected interest is fundamental

 rights, which include those guaranteed by the Bill of Rights, as well as certain

 liberty and privacy interests implicitly protected by the Due Process Clause.”

 Id. (citing Washington v. Glucksberg, 521 U.S. 702, 720 (1997)).

       Here, Mr. Saint-Jean broadly alleges that “Defendants abused process by

 continuously depriving Plaintiff . . . of his substantive rights under the United

 States Constitution when they had full knowledge that their actions were

 unlawful and that Plaintiff . . . was innocent of the charge lodged against him.”


                                         36
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 37 of 44 PageID: 476




 (Complaint ¶ 135). The Officer Defendants argue that Saint-Jean fails to plead

 sufficient facts to support a violation of Saint-Jean’s substantive due process

 rights. (Mov. Br. at 19 n.9). Saint-Jean does not address this argument. (See

 generally Opp. Br.).

       I agree with Defendants that the Complaint’s allegations fail to state a

 claim for a substantive due process violation. To start, the allegations are

 threadbare and conclusory: Saint-Jean does not allege which of his substantive

 rights were violated, how they were violated, or which defendants violated

 them. (See Complaint ¶¶ 133–136). Moreover, to the extent the claims arise

 from Saint-Jean’s false arrest and prosecution, they are grounded not in the

 general standards of substantive due process, but in the specific guarantees of

 the Fourth Amendment. See Albright v. Oliver, 510 U.S. 266, 273 (1994)

 (“Where a particular Amendment ‘provides an explicit textual source of

 constitutional protection’ against a particular sort of government behavior,

 ‘that Amendment, not the more generalized notion of “substantive due

 process,” must be the guide for analyzing’ such a claim.” (quoting Graham v.

 Connor, 490 U.S. 386, 395 (1989))).

       Accordingly, Defendants’ motion to dismiss the substantive due process

 claim on these grounds is also granted.

          3.    Procedural Due Process Claim (Count VI)

       Saint-Jean also pleads a procedural due process claim. (Complaint ¶¶

 137–140). Specifically, he alleges that “Defendants initially detained and/or




                                         37
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 38 of 44 PageID: 477




 continued the detention of Plaintiff Saint-Jean without a proper due process.”

 (Complaint ¶ 138).

       To plead a § 1983 claim for deprivation of procedural due process, a

 plaintiff must allege that “(1) he was deprived of an individual interest included

 within the Fourteenth Amendment’s protection of ‘life, liberty, or property,’ and

 (2) the procedures available to him did not provide ‘due process of law.’”

 Simmons v. Roxbury Police Dep’t, No. 17-2526, 2017 WL 5188060, at *8 (D.N.J.

 Nov. 9, 2017) (quoting Hill v. Borough of Kutztown, 455 F.3d 225, 233–34 (3d

 Cir. 2006)).

       As Defendants argue, Saint-Jean’s threadbare assertion of a procedural

 due process violation does not suffice. Saint-Jean does not plead “what process

 he was owed [or] how that process was denied.” Washington v. Hanshaw, 552

 F. App’x 169, 174 (3d Cir. 2014). Therefore, this claim is also dismissed for

 failure to state a claim.

          4.      Failure to Supervise (Count III)

       The last federal claim is one of “failure to supervise.” (Complaint ¶¶ 103–

 114). Although Saint-Jean alleges this claim against “all Defendants,” there are

 no factual allegations regarding any failure to supervise by any of the

 individual defendant officers. (Mov. Br. at 41 n.13). Instead, the claim really

 seems to be a claim against the County of Bergen (voluntarily dismissed from

 this action) and PIPC (dismissed above).




                                         38
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 39 of 44 PageID: 478




       Without any allegations related to the Officer Defendants’ failure to

 supervise, this claim against them must also be dismissed. See Grieco v.

 Lanigan, No. 15-7881, 2017 WL 384689, at *5 (D.N.J. Jan. 27, 2017).

       IV.   STATE LAW CLAIMS (COUNTS VII, VIII)

       The federal law claims have all been dismissed against PIPC, PIPPD, and

 Prosecutor Samson. As to them, I now consider the state law claims contained

 in Counts VII and VIII. I hold that these state law claims against PIPC, PIPPD,

 and Prosecutor Samson must be dismissed on grounds of sovereign immunity

 and failure to state a claim. As for the Officer Defendants, the state law claims

 parallel the federal claims, so the motion to dismiss Counts VII and VIII is

 denied.

             A.     PIPC and PIPPD

       Saint-Jean argues that PIPC and PIPPD do not enjoy sovereign immunity

 from the pendent state law claims because the New Jersey Tort Claims Act

 (“TCA”) allows suits against public entities and their employees. (Opp. Br. at

 28–29). Defendants counter that the TCA does not abrogate sovereign

 immunity as to the state law claims in federal court, and that no other waiver

 of immunity applies. (Reply Br. at 12). In this important respect, the plaintiff’s

 choice of a federal forum may have been ill-advised.

       The Eleventh Amendment confers immunity from suit in a federal court.

 Therefore, unless a state has waived immunity from suit in federal court, a

 state-law cause of action cannot be maintained there. The Third Circuit has

 stated, albeit in a non-precedential decision, that “[t]he [New Jersey] TCA,


                                         39
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 40 of 44 PageID: 479




 which allows suits against public entities and their employees in state courts,

 does not expressly consent to suit in federal courts and thus is not an Eleventh

 Amendment waiver.” Hyatt v. Cty. of Passaic, 340 F. Appx 833, 837 (3d Cir.

 2009) (emphasis added). And this district generally has followed the reasoning

 of the Hyatt decision when confronted with this issue. See e.g., Doe v. New

 Jersey Dep’t of Corr., No. 14-5284, 2015 WL 3448233, at *7 (D.N.J. May 29,

 2015) (“Even when a state consents to a suit in its own courts, it does not

 follow that a similar suit may be maintained against the state in federal

 courts.”); NJSR Surgical Ctr., L.L.C. v. Horizon Blue Cross Blue Shield of New

 Jersey, Inc., 979 F. Supp. 2d 513, 519 (D.N.J. 2013) (explaining that

 “the TCA has repeatedly been held to authorize suit only in state court.”).

       Accordingly, and because no other exception to sovereign immunity

 applies (see Reply Br. at 12–13), PIPC and PIPPD are entitled to sovereign

 immunity from the state law claims if they are asserted in federal court. On

 this alternative ground, the motion to dismiss the state law claims against PIPC

 and PIPPD is granted.

             B.     Prosecutor Samson

       Prosecutor Samson does not enjoy the same scope of immunity under

 New Jersey law as he does under federal law. See Section III.B, supra.

 Nevertheless, the facts as pled do not suffice to pierce the prosecutor’s state-

 law immunity.

       Under New Jersey law, “prosecutorial immunity is not absolute like its

 federal counterpart.” Newsome v. City of Newark, No. 13- 06234, 2014 WL


                                         40
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 41 of 44 PageID: 480




 4798783, at *4 (D.N.J. Sept. 25, 2014). The TCA’s prosecutorial immunity

 provision provides that “[a] public employee is not liable for injury caused by

 his instituting or prosecuting any judicial or administrative proceeding within

 the scope of his employment.” N.J. Stat. Ann. § 59:3-8. However, prosecutorial

 immunity in New Jersey is narrower than its federal counterpart: a prosecutor

 is not exonerated from liability “if it is established that his conduct was outside

 the scope of his employment or constituted a crime, actual fraud, actual

 malice, or willful misconduct.” Newsome, 2014 WL 4798783, at *5 (quoting

 N.J. Stat. Ann. § 59:3-14a).

       Mr. Saint-Jean argues that Prosecutor Samson is not entitled to state-

 law immunity because his conduct “can only be considered actual fraud, actual

 malice, and willful misconduct.” (Opp. Br. at 26). Specifically, Saint-Jean

 alleges that Samson continued prosecuting Saint-Jean when there was

 “irrefutable evidence” of his innocence, and that Samson did so in order to

 “cover up” the unconstitutional actions of the Officer Defendants. (See

 Complaint ¶¶ 61, 63 & 108). Saint-Jean also alleges that “Defendant(s)

 demonstrated their malicious intent by requiring Saint-Jean to either accept an

 Adjournment in Contemplation of Dismissal . . . or plead guilty to the charges,

 despite having incontrovertible evidence that Plaintiff was innocent of the

 charges.” (Id. ¶ 97). Finally, Saint-Jean generally alleges that “the prosecution

 of Plaintiff was initiated and continued by Defendants with malice,” and that

 “Plaintiff’s race was the motivating factor behind the decision to prosecute

 Plaintiff.” (Id. ¶¶ 86–87).


                                         41
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 42 of 44 PageID: 481




       These allegations do not contain facts that plausibly set forth fraud,

 malice, or willful misconduct on the part of Prosecutor Samson. Samson’s

 decision to continue the prosecution, alone, is insufficient to overcome

 immunity under New Jersey law. See Van Engelen v. O'Leary, 732 A.2d 540,

 548 (N.J. Super. Ct. App. Div. 1999) (explaining that conduct “does not render

 the statutory immunity inapplicable unless it bespeaks a deliberate action,

 taken for [the prosecutor’s] own improper purposes. Carelessness,

 unreasonable conduct or even noncompliance with substantive law would not

 have that effect.”). And, without more factual allegations, the purported

 improper motives provided by Saint-Jean––Plaintiff’s race and a cover-up

 operation––are speculative and conclusory. No facts suggesting racial bias are

 alleged, and presumably a prosecutor who wished to “cover up” the

 unconstitutional conduct of the police would drop, not pursue, the case. See

 Small v. State, No. A-4113-13T4, 2015 WL 1057840, at *5 (N.J. Super. Ct. App.

 Div. Mar. 12, 2015) (“[P]laintiffs’ bare allegations of malice must fail.”); Bovery

 v. Monmouth Cty. Prosecutor’s Office, No. A-2940-18T3, 2020 WL 5544108, at

 *5 (N.J. Super. Ct. App. Div. Sept. 16, 2020) (allegations were “plainly

 insufficient to properly aver that the actions of the individual defendants

 constituted actual fraud, actual malice or willful misconduct such as to

 abrogate defendants’ statutorily-granted immunity.”); Castro v. Atl. Cty., No. 15

 -02041, 2018 WL 3122065, at *10 (D.N.J. June 25, 2018) (“Plaintiff's collective

 and conclusory allegations of the [p]rosecutor [d]efendants’ actions relative to




                                          42
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 43 of 44 PageID: 482




 the investigation and prosecution are insufficient to overcome the protections

 of their prosecutorial immunity.”).

       On this alternative ground, the motion to dismiss the state law claims,

 Counts VII and VIII, against Prosecutor Samson for failure to state a claim is

 granted.

              C.       Officer Defendants

       As to the Officer Defendants, the motion to dismiss the federal-law

 claims has already been denied on qualified immunity grounds, and the result

 as to the state law claims is the same.

       The immunity standards governing the state law claims against the

 Officer Defendants parallel those of federal law. “In determining whether an

 employee has established qualified immunity under N.J.S.A. 59:3–3, the court

 applies the same standards of objective reasonableness that are used in federal

 civil rights cases.” N.E. for J.V. v. State Dep’t of Children & Families, Div. of

 Youth & Family Servs., 158 A.3d 44, 59 (N.J. Super. Ct. App. Div. 2017). That

 is, “[a] court must examine whether the actor’s allegedly wrongful conduct was

 objectively reasonable in light of the facts known to him or her at the time. . . .

 Objective reasonableness will be established if the actor’s conduct did not

 violate a clearly established constitutional or statutory right.” Id. (internal

 citations omitted).

        As in Hof v. Janci, “because the Court finds that Defendant is not

 entitled to qualified immunity for the § 1983 claim, the Court likewise finds

 Defendant is not entitled to immunity under the NJTCA.” No. 17-295, 2018 WL


                                            43
Case 2:19-cv-10680-ES-MAH Document 57 Filed 12/28/20 Page 44 of 44 PageID: 483




 6318381, at *7 (D.N.J. Dec. 3, 2018). Accordingly, the motion to dismiss the

 state law claims, Counts VII and VIII, as against the Officer Defendants is

 denied.

       V.     LEAVE TO AMEND

       Saint-Jean requests an opportunity to amend his complaint to cure any

 pleading deficiencies identified by the Court. (Opp. Br. at 30 n. 5). I will grant

 Saint-Jean a period of 30 days to file an amended complaint that addresses

 and cures the deficiencies identified in this Opinion.

       VI.    CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss the Complaint

 is GRANTED as to defendants PIPC, PIPPD, and Prosecutor Samson. The

 motion to dismiss is GRANTED IN PART and DENIED IN PART as to the Officer

 Defendants. That dismissal is without prejudice to the submission, within 30

 days, of a proposed amended complaint. The action was voluntarily dismissed

 as against the remaining defendant, the County of Bergen.

       For clarity, what currently remains of the case is contained in Counts I,

 II, VII, and VIII, to the extent they are asserted against the Officer Defendants.

 An appropriate Order accompanies this Opinion.

 Dated: December 28, 2020


                                               /s/ Kevin McNulty
                                               ___________________________________
                                               Hon. Kevin McNulty
                                               United States District Judge



                                          44
